DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 03, 2022 has been entered.  Applicant has amended claims 26, 33, and 40. Claims 26-45 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 26, 33, and 40 are in independent form. 

Response to Arguments
Applicant’s arguments filed June 03, 2022 have been fully considered but they are moot in view of the new ground(s) of rejection. Although the Double Patenting rejection is withdrawn due to the new limitations, however, the new limitation is not supported by the specification and also unclear (see 112 rejections).  Regarding applicant’s argument, Examiner respectfully disagrees.  

Claim Objections
Claims 26-27, 30-31, 33-34, 37-38, 44-45 are objected to because of the following informalities:  Regarding claims 26-27, 33-34 and 40-41 make sure to clarify the link is in the electronic message of the messaging application and the web page is prefetched by the messaging application and that the preview image is displayed in the electronic message.  Regarding claims 30, 37 and 44 make sure to clarify that the triggering event is a request for the second web page.  Regarding claims 31, 38 and 45 make sure that the generating and displaying of a preview image is in response to the triggering event.  Appropriate correction is required.

Allowable Subject Matter
Claims 26, 33 and 40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 (pre-AIA ), first and 2nd paragraphs, set forth in this Office action.  The allowable subject matter is directed to the unsupported limitations as explained in the 112 rejection section below.  The closest prior arts that teach all limitations except the new limitations are disclosed in the previous Office action dated 09/30/2021.  Other prior arts that teaches previewing link in a message are all having later filing date (see form PTO-892).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 33 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 26, the limitation “....the preview image amplifying the first feature based on determining that the first feature provides a preview of the web page content....” is not supported by the specification.  Claims 33 and 40 recite similar limitations as in claim 26 and are rejected along the same rationale.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 26, the limitation “....determining a first feature and a second feature of the web page... the preview image amplifying the first feature based on determining that the first feature provides a preview of the web page content....” is unclear.  First, what is being determined in the first and second feature?  Second, the limitation “the preview image amplifying the first feature based on determining that the first feature provides a preview of the web page content” does not make sense, it appears to be claiming that the preview image amplifies the first feature, also how can the first feature that is going to be part of the generated preview image provides a preview of the web page when the first feature is part of the preview image of the web page?  Claims 33 and 40 recite similar limitations as in claim 26 and are rejected along the same rationale.  Dependent claims 27-32, 34-39, 41-45 are rejected by virtue of their dependence on their rejected parent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174